820 F.2d 1208
MAX JORDAN BAUUNTERNEHMUNG, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1046.
United States Court of Appeals,Federal Circuit.
June 4, 1987.

James K. Stewart and Keith R. Anderson, Schwalb, Donnenfeld, Bray & Silbert, P.C., Washington, D.C., submitted, for appellant.  Also on the brief was Reed L. von Maur, O'Haire, Fiore & von Maur, of West Germany.
Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Terrence S. Hartman, Commercial Litigation Branch, Dept. of Justice, Washington, D.C., submitted, for appellee.
Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and SMITH, Circuit Judge.
EDWARD S. SMITH, Circuit Judge.


1
The final judgment of the United States Claims Court, Bauunternehmung v. United States, 10 Cl.Ct. 672 (1986) (summary judgment), affirmed the final decision of the Armed Services Board of Contract Appeals, ASBCA No. 23055, 82-1 BCA (CCH) p 15,685, and denied Bauunternehmung's claims for equitable adjustment under the contract to construct two jet fuel storage tanks.  On the basis of the Claims Court's thorough and well-reasoned opinion, said final judgment is affirmed.


2
AFFIRMED.